DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,949,781 to Takashimo et al or U.S. Patent 7,264,618 to Murakami et al.
Takashimo et al disclose a medical apparatus (see Fig. 1) comprising: a first jaw (22); a second jaw (21) that opens and closes relative to the  first jaw; a shaft  (25) to which the second jaw (21)is pivotably attached (see Fig. 2); and a sliding member (26) provided between the second jaw (21) and the shaft (25) and configured to slide with respect to at least one of the second jaw or the shaft and directly abuts the second and the shaft (See Fig. 2).
Also, Murakami et al disclose a medical apparatus (see Fig. 1) comprising: a first jaw (110); a second jaw (170) that opens and closes relative to the  first jaw; a shaft  (1730) to which the second jaw (170) is pivotably attached (see Fig. 2); and a sliding member (1713) provided between the second jaw (170) and the shaft (1730) and configured to slide with respect to at least one of the second jaw or the shaft and directly abuts the second and the shaft (See Figs. 2 and 8).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the limitations of: “the sliding member transfers heat between the second jaw and the shaft” (claim 1) and “the core member provided in the electrode holder electrically insulated from the second electrode, and having a larger flexural strength that a flexural strength of the second electrode” (claim 3) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The U.S. Patent 5,456,684 to Schmidt et al disclose the medical apparatus having general structural elements such as electrical wire goes through the insertion of the second electrode except for the indicated allowable limitations as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/June 18, 2022 		                                           Primary Examiner, Art Unit 3729